Terry, Judge
(dissenting) : The pertinent provisions of the will and codicil, together with the contentions of the respective parties, appear in the majority opinion of this court and in the opinion of the Vice Chancellor below. 30 Del. Ch. 339, 61 A. 2d 126.
It is with extreme reluctance that I disagree with my associates, but I find it very dangerous for courts, in order not to declare a partial or total intestacy, to supply necessary provisions in order to accommodate their interpretation of testamentary intention. I cannot escape the conclusion in the present case that a partial intestacy took place after seven years from the testatrix’ death insofar as Olive Garvin Cleveland and Edward Terrence Garvin are concerned, which would result in Jeanne Garvin Edwards being the beneficiary of monthly payments in the amount of $75.00 for her lifetime, in accordance with Item 6 of the codicil.